DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is response to amendment filed 05/12/2021.
Status of the claims
Claims 21-40 were pending. Claims 29, 30, 34 and 36 have been amendment. Therefore, claims 21-40 are currently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22-25, 28 and 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Covell et al. (US 20070124756, hereafter Covell) in view of Noreen et al. (US 20020183059, hereafter Noreen).


Regarding claim 21, Covell discloses:  A method comprising: receiving, at a server, ambient radio station audio transmitted by a mobile device that received the ambient radio audio at a microphone of the mobile device (Covell [0023; 0024] discloses: the client-interface 102 (of the mobile phone) includes an ambient audio detector (e.g., a microphone) for monitoring and recording the ambient audio of a mass media broadcast in a broadcast environment (e.g., a user's living room), One or more ambient audio segments or "snippets" are converted into distinctive and robust statistical summaries, referred to as "audio fingerprints" or "descriptors."; [0028] discloses: sending the descriptors and associated user ID to the audio database server 104); 
(Covell [0038; 0079] discloses: the ambient audio sampling and the system 600 performs sampling and encoding (e.g., generating descriptors) in the background); and 
Covell didn’t disclose, but Noreen discloses: identifying, by the server, a radio station ID associated with the ambient radio station audio using a comparison of the ambient radio station audio to said audio from the plurality of radio stations (Noreen [0053] discloses: The broadcaster determination unit compares the geographical location and the carrier frequency with the information provided within the broadcaster identification database to identify the specific broadcaster associated with the received signal as represented by the broadcaster ID (radio station ID); [0049] discloses: interactive radio signals transmitted by the mobile unit include: a broadcast attribute signal identifying a carrier frequency of the radio broadcast and the date and time the broadcast was received; a location attribute signal identifying the geographic location of the mobile unit at the date and time the broadcast was received; and a subscriber identifier signal providing a subscriber ID or a mobile unit ID).
Covell and Noreen are analogous art because they are in the same field of endeavor, broadcast media. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Covell, to include the teaching of Noreen, in order to identifying the broadcaster. The suggestion/motivation to combine is for identifying the broadcaster and the program segment associating the subscriber command signals (Noreen [0019]).
Regarding claim 22, Covell as modified discloses:   The method of claim 21, wherein said sampling occurs at predetermined intervals (Covell [0063] discloses: sampling the ambient audio. Given that most conversational utterances are two or three seconds in duration/intervals, a simple communication exchange between viewers could render a 5-second query unrecognizable). 

Regarding claim 23, Covell didn’t disclose, but Lee discloses:   The method of claim 21, further comprising: receiving, by the server, current location data of the mobile device, wherein said identifying the radio station ID is further based on the current location data of the mobile device ((Noreen [0053] discloses: The broadcaster determination unit compares the geographical location and the carrier frequency with the information provided within the broadcaster identification database to identify the specific broadcaster associated with the received signal as represented by the broadcaster ID (radio station ID); [0049] discloses: interactive radio signals transmitted by the mobile unit include: a broadcast attribute signal identifying a carrier frequency of the radio broadcast and the date and time the broadcast was received; a location attribute signal identifying the geographic location of the mobile unit at the date and time the broadcast was received; and a subscriber identifier signal providing a subscriber ID or a mobile unit ID; [0075] discloses: the current location of the mobile  unit from the integrated broadcaster identification database).
Regarding claim 24, Covell as modified discloses:  The method of claim 21, further comprising: receiving, by the server, user data associated with the mobile device (Covell [0028] discloses: the descriptors and an associated user identifier ("user id”) for identifying the client-side interface 102 (mobile device) are sent to the audio database server 104 via network 108). 

Regarding claim 25, Covell discloses:   The method of claim 24, further comprising: transmitting, by the server, the user data associated with the mobile device to a radio station server associated with the radio station ID ((Noreen [0053] discloses: The broadcaster determination unit compares the geographical location and the carrier frequency with the information provided within the broadcaster identification database to identify the specific broadcaster associated with the received signal as represented by the broadcaster ID (radio station ID); [0049] discloses: interactive radio signals transmitted by the mobile unit include: a broadcast attribute signal identifying a carrier frequency of the radio broadcast and the date and time the broadcast was received; a location attribute signal identifying the geographic location of the mobile unit at the date and time the broadcast was received; and a subscriber identifier signal providing a subscriber ID or a mobile unit ID).

Regarding claim 28, Covell as modified discloses:  The method of claim 21, further comprising: transmitting, by the server to the mobile device, identifications of audio content being played within the ambient radio station audio based on a timestamp and the radio station ID (Noreen [0053] discloses: In response, the program segment determination unit accesses information provided within the program segment identifier database to identify the specific program segment broadcast by the broadcaster at the date and time the program segment was received by the subscriber and identify the specific broadcaster associated with the received signal as representing by the broadcaster ID).

Regarding claim 31, Covell as modified discloses:  A system comprising: 
a microphone of a mobile device configured to receive ambient radio station audio (Covell [0023; 0024] discloses: the client-interface 102 (of the mobile phone) includes an ambient audio detector (e.g., a microphone) for monitoring and recording the ambient audio of a mass media broadcast in a broadcast environment (e.g., a user's living room)); 
a server configured to sample audio from a plurality of radio stations (Covell [0038; 0079] discloses: the ambient audio sampling and the system 600 performs sampling and encoding (e.g., generating descriptors) in the background); and 
a wireless transceiver of the mobile device configured to transmit the ambient radio station audio to the server (Covell [0028] discloses: sending the descriptors and associated user ID to the audio database server 104); 
Covell didn’t disclose, but Noreen discloses: wherein the server is further configured to identify a radio station ID associated with the ambient radio station audio using a comparison of the ambient radio station audio to said audio from the plurality of radio stations  (Noreen [0053] discloses: The broadcaster determination unit compares the geographical location and the carrier frequency with the information provided within the broadcaster identification database to identify the specific broadcaster associated with the received signal as represented by the broadcaster ID (radio station ID); [0049] discloses: interactive radio signals transmitted by the mobile unit include: a broadcast attribute signal identifying a carrier frequency of the radio broadcast and the date and time the broadcast was received; a location attribute signal identifying the geographic location of the mobile unit at the date and time the broadcast was received; and a subscriber identifier signal providing a subscriber ID or a mobile unit ID).
Covell and Noreen are analogous art because they are in the same field of endeavor, broadcast media. It would have been obvious to one of ordinary skill in the art, at the time of the invention was 
. 
Regarding claim 32, Covell as modified discloses:  The system of claim 31, wherein the server is further configured to sample the plurality of radio stations at predetermined intervals (Covell [0063] discloses: sampling the ambient audio. Given that most conversational utterances are two or three seconds in duration/intervals, a simple communication exchange between viewers could render a 5-second query unrecognizable). 
Regarding claim 33, Covell as modified discloses:  The system of claim 31, further comprising: a GPS of the mobile device configured to identify current location data of the mobile device, wherein the wireless transceiver is further configured to transmit the current location data of the mobile device to the server, the server further configured to further base identification of the radio station ID on the current location data of the mobile device ((Noreen [0053] discloses: The broadcaster determination unit compares the geographical location and the carrier frequency with the information provided within the broadcaster identification database to identify the specific broadcaster associated with the received signal as represented by the broadcaster ID (radio station ID); [0049] discloses: interactive radio signals transmitted by the mobile unit include: a broadcast attribute signal identifying a carrier frequency of the radio broadcast and the date and time the broadcast was received; a location attribute signal identifying the geographic location of the mobile unit at the date and time the broadcast was received; and a subscriber identifier signal providing a subscriber ID or a mobile unit ID; [0075] discloses: the current location of the mobile  unit from the integrated broadcaster identification database).
Claims 26, 27, 29,30, 34-40  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Covell et al. (US 20070124756, hereafter Covell) in view of Noreen et al. (US 20020183059, hereafter Noreen) and in view of Goldstein et al. (US 20100142715, hereafter Goldstein).

Regarding claim 26, Covell didn’t disclose, but Goldstein discloses:   The method of claim 21, further comprising: 
in response to said detecting, automatically activating, by the mobile device, a station identification application (Noreen [0074] discloses: the select button may be used to select one of the local stations, upon which action the broadcast radio receiver would be automatically tuned to the selected station); and 
detecting, by the mobile device, any of: measured audio over a predetermined minimum decibel level (Goldstein [0096] discloses: communication device (mobile device) configured for recording sound and measuring sound pressure levels; [0098] discloses: sound pressure level above a certain threshold);
 ambient audio that meets a predetermined level of certainty to be music (Goldstein [0098] discloses: identify aspects of the audio content, for example the trigger event (sound pressure level above a certain threshold), a time stamp of when the sound was recorded, or a geocode providing the location where the sound was recorded; [0096] discloses: communication device (mobile device) configured for recording sound and measuring sound pressure levels); 
a triggering audio signal with predetermined audio characteristics (Goldstein [094] discloses: communication device 1002 or earpiece 1010 can monitor the environment through a microphone of each device for a sound similar to a stored sound signature. Each sound signature has certain identifiable features that characterize the sound); 
an indication from an accelerometer of the mobile device that a speed of the device is over a predetermined minimum (Goldstein [0144] discloses: the user of communication device 1170 is on a roller coaster that rapidly accelerates. The acceleration can be calculated from the rate of change in velocity measured by accelerometer 1178. Should the calculated acceleration exceed acceleration threshold 1174 acoustic information is collected);
 an indication from a GPS of the mobile device that rate of change of geographic location is over a predetermined minimum; or a combination thereof (Goldstein [0144] discloses: the user of communication device 1170 is on a roller coaster that rapidly accelerates. The acceleration can be calculated from the rate of change in velocity measured by accelerometer 1178. Should the calculated acceleration exceed acceleration threshold 1174 acoustic information is collected; [0146] discloses: the GPS of the communication device); 
recording, by the station identification application, the ambient radio station audio (Goldstein [0159] discloses: A communication device 1502 runs personalized sound management applications 1504. In particular, always on recording 1508, stores acoustic information in a buffer and continuously analyzes sound provided by the microphone of device 1502). 
Covell as modified and Goldstein are analogous art because they are in the same field of endeavor, detecting ambient sound from communication device. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made], to modify Covell, to include the teaching of Goldstein, in order to for collecting acoustic information. The suggestion/motivation to combine is to automatically receive, collect, and send acoustic information; analyzing a first set of acoustic information to determine whether a trigger event has occurred (Goldstein [0005]).

Regarding claim 27, Covell as modified discloses:   The method of claim 26, wherein said detecting includes at least two of: measured audio over a predetermined minimum decibel level (Goldstein[0096] discloses: communication device (mobile device) configured for recording sound and measuring sound pressure levels; [0098] discloses: sound pressure level above a certain threshold);
 ambient audio that meets a predetermined level of certainty to be music (Goldstein [0098] discloses: identify aspects of the audio content, for example the trigger event (sound pressure level above a certain threshold), a time stamp of when the sound was recorded, or a geocode providing the location where the sound was recorded; [0096] discloses: communication device (mobile device) configured for recording sound and measuring sound pressure levels);
 a triggering audio signal with predetermined audio characteristics (Goldstein [094] discloses: communication device 1002 or earpiece 1010 can monitor the environment through a microphone of each device for a sound similar to a stored sound signature. Each sound signature has certain identifiable features that characterize the sound); 
an indication from an accelerometer of the mobile device that a speed of the device is over a predetermined minimum; or an indication from a GPS of the mobile device that rate of change of Goldstein [0144] discloses: the user of communication device 1170 is on a roller coaster that rapidly accelerates. The acceleration can be calculated from the rate of change in velocity measured by accelerometer 1178. Should the calculated acceleration exceed acceleration threshold 1174 acoustic information is collected; [0146] discloses: the GPS of the communication device). 
Regarding claim 29, Covell as modified discloses:   The method of claim 26, further comprising: transmitting, by the mobile device, user data associated with the mobile device to the server (Covell [0028] discloses: the descriptors and an associated user identifier ("user id”) for identifying the client-side interface 102 (mobile device) are sent to the audio database server 104 via network 108); 
receiving, by a user interface of the station application, a single user input in response to a prompt within the ambient radio station audio (Goldstein [0060] discloses: Playback environment 412 allows for sounds to be played back through the website using common audio protocols. Playback environment 412 accesses database of sound signatures 408 prompted by a user for playing back a selected sound signature); and 
transmitting the user data associated with the mobile device and the single user input to a radio station server associated with the radio station ID (Noreen [0053] discloses: provided within the broadcaster identification database to identify the specific broadcaster associated with the received signal as represented by the broadcaster ID (radio station ID); [0049] discloses: interactive radio signals transmitted by the mobile unit include: a broadcast attribute signal identifying a carrier frequency of the radio broadcast and the date and time the broadcast was received; a location attribute signal identifying the geographic location of the mobile unit at the date and time the broadcast was received; and a subscriber identifier signal providing a subscriber ID or a mobile unit ID).
Regarding claim 30, Covell as modified discloses:   The method of claim 26, further comprising: transmitting, by the mobile device, user data associated with the mobile device to the server (Noreen [0053] discloses: provided within the broadcaster identification database to identify the specific broadcaster associated with the received signal as represented by the broadcaster ID (radio station ID); [0049] discloses: interactive radio signals transmitted by the mobile unit include: a broadcast attribute signal identifying a carrier frequency of the radio broadcast and the date and time the broadcast was received; a location attribute signal identifying the geographic location of the mobile unit at the date and time the broadcast was received; and a subscriber identifier signal providing a subscriber ID or a mobile unit ID). displaying, by a user interface of the station identification application, a media content based on the ambient radio station audio (Noreen [0048] discloses: The subscriber interface receives GPS coordinates from the GPS unit and receives radio broadcast signals from the radio receiver then, in response to commands entered by the subscriber, generates various interactive radio signals for transference to the wireless transmitter for transmission to the network operations center); 
receiving, by a user interface of the station identification application, a user input in response to the media content (Noreen [0048] discloses: The subscriber interface receives GPS coordinates from the GPS unit and receives radio broadcast signals from the radio receiver then, in response to commands entered by the subscriber, generates various interactive radio signals for transference to the wireless transmitter for transmission to the network operations center); and 
transmitting the user data associated with the mobile device and the user input to an external server determined based on a content of the user input (Noreen [0053] discloses: provided within the broadcaster identification database to identify the specific broadcaster associated with the received signal as represented by the broadcaster ID (radio station ID); [0049] discloses: interactive radio signals transmitted by the mobile unit include: a broadcast attribute signal identifying a carrier frequency of the radio broadcast and the date and time the broadcast was received; a location attribute signal identifying the geographic location of the mobile unit at the date and time the broadcast was received; and a subscriber identifier signal providing a subscriber ID or a mobile unit ID)..
Regarding claim 34, Covell as modified discloses:   The system of claim 31, further comprising: a mobile device processor further configured to:
Goldstein [0096] discloses: communication device (mobile device) configured for recording sound and measuring sound pressure levels; [0098] discloses: sound pressure level above a certain threshold); 
ambient audio that meets a predetermined level of certainty to be music (Goldstein [0098] discloses: identify aspects of the audio content, for example the trigger event (sound pressure level above a certain threshold), a time stamp of when the sound was recorded, or a geocode providing the location where the sound was recorded; [0096] discloses: communication device (mobile device) configured for recording sound and measuring sound pressure levels); 
a triggering audio signal with predetermined audio characteristics (Goldstein [094] discloses: communication device 1002 or earpiece 1010 can monitor the environment through a microphone of each device for a sound similar to a stored sound signature. Each sound signature has certain identifiable features that characterize the sound);
 an indication from an accelerometer of the mobile device that a speed of the device is over a predetermined minimum (Goldstein [0144] discloses: the user of communication device 1170 is on a roller coaster that rapidly accelerates. The acceleration can be calculated from the rate of change in velocity measured by accelerometer 1178. Should the calculated acceleration exceed acceleration threshold 1174 acoustic information is collected; [0146] discloses: the GPS of the communication device); 
an indication from a GPS of the mobile device that rate of change of geographic location is over a predetermined minimum; or a combination thereof (Goldstein [0144] discloses: the user of communication device 1170 is on a roller coaster that rapidly accelerates. The acceleration can be calculated from the rate of change in velocity measured by accelerometer 1178. Should the calculated acceleration exceed acceleration threshold 1174 acoustic information is collected; [0146] discloses: the GPS of the communication device);
 in response to said detection by the processor, automatically activate a station identification application (Goldstein [0144] discloses: upon identification of acceleration and/or deceleration levels that exceed threshold levels (e.g., 2 gs) the sound recording can be started/activating and stored by communication device); and 
Goldstein [0159] discloses: A communication device 1502 runs personalized sound management applications 1504. In particular, always on recording 1508, stores acoustic information in a buffer and continuously analyzes sound provided by the microphone of device 1502). 
Regarding claim 35, Covell as modified discloses:  The system of claim 34, wherein said detection includes at least two of: measured audio over a predetermined minimum decibel level (Goldstein[0096] discloses: communication device (mobile device) configured for recording sound and measuring sound pressure levels; [0098] discloses: sound pressure level above a certain threshold); 
ambient audio that meets a predetermined level of certainty to be music (Goldstein [0098] discloses: identify aspects of the audio content, for example the trigger event (sound pressure level above a certain threshold), a time stamp of when the sound was recorded, or a geocode providing the location where the sound was recorded; [0096] discloses: communication device (mobile device) configured for recording sound and measuring sound pressure levels); 
a triggering audio signal with predetermined audio characteristics (Goldstein [094] discloses: communication device 1002 or earpiece 1010 can monitor the environment through a microphone of each device for a sound similar to a stored sound signature. Each sound signature has certain identifiable features that characterize the sound); 
an indication from an accelerometer of the mobile device that a speed of the device is over a predetermined minimum; or an indication from a GPS of the mobile device that rate of change of geographic location is over a predetermined minimum (Goldstein [0144] discloses: the user of communication device 1170 is on a roller coaster that rapidly accelerates. The acceleration can be calculated from the rate of change in velocity measured by accelerometer 1178. Should the calculated acceleration exceed acceleration threshold 1174 acoustic information is collected; [0146] discloses: the GPS of the communication device). 
Regarding claim 36, Covell as modified discloses:   The system of claim 34, wherein a user interface of the station identification application is configured to receive a single user input in response to Noreen [0048] discloses: The subscriber interface receives GPS coordinates from the GPS unit and receives radio broadcast signals from the radio receiver then, in response to commands entered by the subscriber, generates various interactive radio signals for transference to the wireless transmitter for transmission to the network operations center), and 
the network transceiver is further configured to transmit user data associated with the mobile device to the server (Noreen [0074] discloses: The wireless transceiver is coupled to the broadcast radio receiver 324, the display, and the GPS unit 336 such that periodically either at set intervals, whenever the subscriber changes the carrier frequency on the interactive radio mobile unit, or by subscriber request, a subscriber command signal is sent to the network interface 364 containing the frequency that the interactive mobile radio unit is tuned to as well as the position of the mobile radio unit and receives subscriber command signals from the wireless transceiver); and 
wherein the server is further configured to transmit the user data associated with the mobile device and the single user input to a radio station server associated with the radio station ID ((Noreen [0053] discloses: The broadcaster determination unit compares the geographical location and the carrier frequency with the information provided within the broadcaster identification database to identify the specific broadcaster associated with the received signal as represented by the broadcaster ID (radio station ID); [0049] discloses: interactive radio signals transmitted by the mobile unit include: a broadcast attribute signal identifying a carrier frequency of the radio broadcast and the date and time the broadcast was received; a location attribute signal identifying the geographic location of the mobile unit at the date and time the broadcast was received; and a subscriber identifier signal providing a subscriber ID or a mobile unit ID).
Regarding claim 37, Covell as modified discloses:   A method of identifying radio stations playing in proximity to user mobile devices comprising: 
sampling a plurality of radio station audio from a plurality of known radio stations, thereby generating sample audio segments (Covell [0038; 0079] discloses: the ambient audio sampling and the system 600 performs sampling and encoding (e.g., generating descriptors) in the background); 
(Noreen [0053] discloses: The broadcaster determination unit compares the geographical location and the carrier frequency with the information provided within the broadcaster identification database to identify the specific broadcaster associated with the received signal as represented by the broadcaster ID (radio station ID); [0049] discloses: interactive radio signals transmitted by the mobile unit include: a broadcast attribute signal identifying a carrier frequency of the radio broadcast and the date and time the broadcast was received; a location attribute signal identifying the geographic location of the mobile unit at the date and time the broadcast was received; and a subscriber identifier signal providing a subscriber ID or a mobile unit ID);
receiving, from a first user device, a GPS location and recorded audio of a contemporaneous radio station broadcast, the contemporaneous radio station broadcast from a first radio station (Noreen [0059] discloses: automatically determines the particular program segment selected by the subscriber based upon the geographical location of the mobile unit of the subscriber as determined by, for example, GPS, the carrier frequency of the broadcaster, and the date and time the broadcast was received);

Covell and Noreen are analogous art because they are in the same field of endeavor, broadcast media. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Covell, to include the teaching of Noreen, in order to identifying the broadcaster. The suggestion/motivation to combine is for identifying the broadcaster and the program segment associating the subscriber command signals (Noreen [0019]).

tagging each sample audio segment with a broadcast region (Goldstein [0058; 0092] discloses: the sounds are be tagged with associated metadata depending on geographic region); 
the plurality of known radio stations tagged with a broadcast region consistent with the GPS location (Goldstein [0092] discloses: the sounds are be tagged with associated metadata depending on geographic region; [0088] discloses: a location receiver (broadcast region) that utilizes technology such as a GPS receiver). 

Regarding claim 38, Covell as modified discloses:  The method of claim 37, further comprising: in response to said identifying, delivering user information associated with the first user device to the first radio station (Noreen [0058] discloses: the location of the subscriber are forwarded to the broadcaster such that the broadcaster may develop statistical profiles based upon the information). 
Regarding claim 39, Covell as modified discloses:  The method of claim 38, wherein said delivering further includes user input from the first user device prompted by content of the contemporaneous radio station broadcast (Noreen [0049] discloses: determines the specific program segment selected by the subscriber based upon the identity of the broadcaster and the date and time of the broadcast. Next, the network operations center downloads information pertinent to the program segment and provides that information within a web site accessible by the subscriber). 

Regarding claim 40, Covell as modified discloses:   The method of claim 37, further comprising: receiving user input from the first user device associated with content included in the contemporaneous radio station broadcast at a given timestamp (Noreen [0011] discloses: The broadcast attribute signal transmitted by the wireless communication device identifies the date and time of a program segment selected by the subscriber, the carrier frequency of the broadcast, and the geographical location of the radio as determined using a GPS) device);and 
identifying the content included in the contemporaneous radio station based on the given timestamp and a station ID of the first radio station (Noreen [0053] discloses: In response, the program segment determination unit accesses information provided within the program segment identifier database to identify the specific program segment broadcast by the broadcaster at the date and time the program segment was received by the subscriber and identify the specific broadcaster associated with the received signal as representing by the broadcaster ID).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/CINDY NGUYEN/Examiner, Art Unit 2161